Case: 12-10721   Date Filed: 10/16/2012   Page: 1 of 2

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-10721
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:11-cr-00016-HLA-JRK-1

UNITED STATES OF AMERICA,



                                                     Plaintiff-Appellee,

                                  versus

KEITH JEROMEO MILTON,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 16, 2012)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10721     Date Filed: 10/16/2012   Page: 2 of 2

      Susan Good Yazgi, appointed appellate counsel for Keith Milton in this

direct criminal appeal, has filed a motion to withdraw on appeal and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967). An

independent review of the record reveals no issue of arguable merit for us to

consider on appeal. Therefore, counsel’s motion to withdraw is GRANTED and

Milton’s conviction and sentence are AFFIRMED. We do note a clerical error in

the judgment, however. The written judgment states that Milton was convicted of

possessing cocaine base with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1), but Milton was convicted of distributing cocaine base under that

statute. We therefore VACATE AND REMAND for the limited purpose of

entering a judgment in conformity with the indictment and Milton’s plea.




                                          2